DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The examiner withdrew the Double Patenting rejection, because the applicant timely filed Terminal Disclaimer (on 01/20/2022) that was proved on 01/20/2022.

Response to Amendment
This communication is responsive to the applicant's amendment filed on 01/20/2022.   The applicant(s) amended claims 1, 3-4, 8, 10-11 and 15, canceled claims 2 and 9, and added new claims 16-20 (see the amendment: pages 3-8).
The examiner withdrew previous disclosure objection, because the applicant amended the corresponding specification content(s)/drawing(s).  
	The examiner withdrew previous claim rejection under 35 USC 112(b), because the applicant amended the corresponded claim(s).  
The examiner withdrew previous claim rejection under 35 USC 103, because the applicant amended corresponding independent claim(s) by adding limitation(s) of previously presented dependent claim, which was not rejected by the prior art rejection.  

Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.

“…determining a track change associated with a playback queue output by the media playback system; and
responsive to the track change, opening, an input detection window for a given time period; 
during the given time period: 
receiving an input sound data stream representing the sound detected by the at least one microphone; 
analyzing the input sound data stream for a plurality of command keywords supported by the playback device; 
determining based on the analysis, that the input sound data stream includes voice input data comprising a command keyword; wherein the command keyword is one of the plurality of command keywords supported by the playback device; and 
responsive to the determining that the input sound data stream includes voice input data comprising a command keyword, causing the media playback system to perform a command corresponding to the command keyword;
storing historical data in the data storage, the historical data including determined track changes and any associated commands; and 
analyzing the historical data to adjust the given time period associated with the input detection window.”

The prior art of record, MORI et al. (US 2019/0362714), BENDAHAN et al. (UA 2017/0331869) and CORBIN (US 2018/0356962), provided numerous related teachings and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
February 10, 2022
/QI HAN/Primary Examiner, Art Unit 2659